Simmons, O. J.
Where in a suit by M. against T. the former has introduced in evidence the record of a former suit by IT. against B. and relies thereon as a former adjudication, it is error to refuse to allow him to show that, under notice from B., who had a remedy over against him, he had been vouched into court in the former suit and had participated therein in person and by attorney. This evidence was relevant to show that the judgment, though rendered in a suit to which he was not originally a party, was nevertheless conclusive as between him and IP. Civil Code, § 5234.

Judgment reversed.


All the Justices concur.